Title: From George Washington to Joseph Reed, 28 April 1780
From: Washington, George
To: Reed, Joseph


          
            Sir
            Head Quarters Morris Town April 28th 1780
          
          I have had the honor to receive Your Excellency’s Letter of the 18th Instant. I am sorry to find the Council are apprehensive that difficulties will attend the collecting of the Supplies required of the State, by the Resolution of Congress of the 25th of February; but I cannot see that it is in my power to prevent them in any degree. Your Excellency and the Council will perceive on recurring to the proceedings, that all I could do on the occasion, was to appoint such places of deposit in each State for the articles they were to furnish respectively, as I should judge convenient, or in other words accommodated to the Public service. This I have endeavoured to do in the best manner I was able, from a full consideration of all circumstances, as well with respect to Pennsylvania as to every other State; and I am happy in the persuasion that Your Excellency and the Council will believe it has been the case. It was owing I imagine to the pressing necessity of the case and the very unhappy state of our Public finance, that this mode of obtaining supplies was adopted; and it appears evidently to me, to be the spirit and the expectation of the system, founded I suppose in the same unhappy necessity which led to the requisition for specific supplies, that each State should transport the articles they are to furnish, to the places appointed within them as deposits.
          With respect to the representation of the field officers of the Pennsylvania line, which Your Excellency has been pleased to transmit me—it leads without doubt to consequences of an important and interesting nature. The objects in general to which it goes are of such magnitude and delicacy, that I cannot undertake, either to decide or hardly to give an opinion upon them. It is however certainly to be wished and the general interest requires it, that the Regiments which the Public think proper to keep up, should be made more respectable than they are in many instances at present. How this is to be effected is with the particular States to determine. But two modes occur to me—either to do it by voluntary enlistment or by drafting. Most of the States from which I have heard, have in consequence of the late requisition of Congress adopted the former, and it is said the business is attended with some success; but should this not be the case, the States must if they mean to continue the War, have recourse to the other expedient. I am also persuaded that there is too much countenance given to Deserters—and if proper Laws could be devised & effectually executed against those that do it, that our force would be much more respectable than it is at present. There have been many instances where Deserters which have been apprehended by Officers, have been rescued by the People—and

but very few where the Officers have received their aid & support. As to a reduction and incorporation of the Regiments, it must depend on Congress—and be the effect probably of some general system of Arrangement. I have expected for some days past a Committee at Camp; whose powers possibly may extend to this point. If they do & the measure is thought eligible and adopted, it will I suppose of course, comprehend a plan of provision for the Officers who are reduced. The wishes of the Legislature with respect to the Independent Companies of Artillery, will also be without doubt in such case, attended to & the incorporation made if it can be done.
          With respect to the depreciation of the money—& making it up to the Officers & Soldiers—it were to be wished that it could be the result of some common general system—that all might stand upon an equal footing. But whether this will or can be the case, I cannot pretend to say. Most if not the whole of the New England States as I have understood, have acted upon the matter and provided for it in the instance of their Troops; but I do not know the principles on which they have conducted this business. This being the case with respect to them those of the other States who have the same pretentions, will naturally expect relief from some quarter. It is certain, the depreciation of the money has operated with singular severity against the Army, as their pay has not been encreased and gives them an equitable claim to a compensation; but it may be a matter of difficulty to say how the compensation should be made. If it is to be in money—the payment at a future day would be attended with less injury to the Public and more advantage to those receiving it, as our finances would then be in a better train and of course the money more valuable; whereas at this time it would require a very extraordinary emission and add to the Public embarrassments, while it afforded but little or no relief to the parties. I have the honor to be With great respect & esteem Your Excellency’s Most Obet hum. Servant
          
            Go: Washington
          
        